DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 11 NOVEMBER 2021 has been considered.  In the amended claims, Claim 2 and part of Claim 3 has been incorporated into original Claim 1.  Claim 2 has been cancelled.  Claims 4 and 18 has been amended to avoid any dependency issues.  Claim 12 has been amended to remedy 112(b) rejections, Claim 15 has been amended to reflect similar changes to Claim 1.  Claims 20 and 21 are new. 
Current pending claims are Claims 1 and 3-21 and are considered on the merits below. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 11 NOVEMBER 2021, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejection has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the grounds of rejection for claims 1-19 are modified compared to the previous action due to the amendment, however rely on the same prior art.and the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-21 rejected under 35 U.S.C. 103 as being unpatentable over CHANG, US Publication No. 2014/0262783 A1, and further in view of WINGER, US Publication No. 2011/0118132 A1.
Applicant’s invention is drawn towards a device, a micro-total analysis system. 
Regarding Claim 1, the reference CHANG discloses a micro-total analysis system, abstract, Figure 2, [0022], comprising: a microfluidic device, Figure 2, [0022], fluidic control system 200, configured to accommodate a liquid to be detected, [0022], transporting and manipulating sample droplets; an optical unit, configured to form a first light irradiated to the microfluidic device, Figure 5, photodiode 520, [0037, 0038]; and a detection unit, configured to detect the liquid to be detected and output a detection signal to obtain detection information, Figure 5, photodiode 520, [0037, 0038], wherein the microfluidic device comprises a first base substrate and a second base substrate opposite to each other, the detection unit is located on a side of the first base substrate close to the second base substrate or on a side of the first base substrate away from the second base substrate, and the optical unit is located on a side of the second base substrate away from the first base substrate, Figure 2, substrates 204/214, [0023, 0024], Figure 5 and 6, [0037-0042], wherein the microfluidic device comprises a first electrode located on the side of the first base substrate close to the second base substrate, Figure 2, and a second electrode located on a side of the second base substrate close to the first base substrate, Figure 2, electrodes 216/208, the first electrode comprises a plurality of first sub-electrodes insulated from each other, each of the plurality of first sub-electrodes is connected with a first thin film transistor, Figure 5, [0038]. 
The CHANG reference discloses the claimed invention, but is silent in regard to an orthographic projection of the optical unit on the first base substrate overlaps with an orthographic projection of the first electrode on the first base substrate. 
The WINGER reference discloses a micro-total analysis system, Figure 12, comprising: a microfluidic device, Figure 12, detection system 1200, [0167], configured to accommodate a liquid to be detected, Figure 12, droplets 1232a-c, [0167, 0173]; an optical unit configured to from a first wherein the microfluidic device comprises a first base substrate and a second base substrate opposite to each other, Figure 12, substrate 1220/1222, [0169], the detection unit is located on a side of the first base substrate close to the second base substrate or on a side of the first base substrate away from the second base substrate, Figure 12, photodetector 1216a-c is away from substrate 1220, wherein the microfluidic device comprises an electrode located on a side of the first base substrate, Figure 12, electrode 1228, [0169], wherein an orthographic projection of the optical unit on the first base substrate overlaps with an orthographic projection of the electrode on the first base substrate, Figure 12.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the CHANG reference with the orientation of an orthographic projection of the optical unit on the first base substrate overlaps with an orthographic projection of the electrode on the first base substrate as taught by WINGER so that certain droplet operations involving the electrode is within the imaging field to capture images that may be emitted, [0170, 0172].
Additional Disclosures Included are: Claim 3: wherein the micro-total analysis system according to claim 2, wherein a space between the first base substrate and second base substrate is configured to accommodate the liquid to be detected, Figure 2, channel 202, [0024].; Claim 4: 1, wherein the optical unit comprises a light source, a light guide plate, and a grating, the light guide plate is opposite to the second base substrate, the light source is located on a side surface of the light guide plate, the grating is located on a side of the light guide plate close to the first base substrate, the light source is configured to emit a second light, the light guide plate is configured to transmit the second light, and the grating is configured to adjust the second light transmitted from the light guide plate to the first light, and emit the first light toward the microfluidic device, Figure 8A, B, [0044, 0045].; Claim 5: wherein the micro-total analysis system according to claim 3, wherein the light source comprises a laser light source, [0045].; Claim 7: wherein the micro-total analysis system according to claim 4, wherein the second base substrate is also taken as the light guide plate, [0037].; Claim 8: wherein the micro-total analysis system according to claim 1, wherein the detection unit comprises a sensor group, [0046].; Claim 9: wherein the micro-total analysis system according to claim 8, wherein the sensor group comprises an optical sensor, the optical sensor is configured to detect a third light, and the third light is a light transmitted to the optical sensor after the first light passing through the liquid to be detected, [0046].; Claim 10: wherein the micro-total analysis system according to claim 9, wherein the third light is a fluorescence emitted by the liquid to be detected under the excitation of the first light, [0065].; Claim 11: wherein the micro-total analysis system according to claim 8, wherein the sensor group comprises a plurality of second thin film transistors and a plurality of photosensitive diodes, each of the plurality of photosensitive diodes is respectively connected with one of the plurality of second thin film transistors, the plurality of second thin film transistors are arranged in an array, second thin film transistors in a same row are connected to a same gate line, and second thin film transistors in a same column are connected to a same data line, Figure 4 and 5, [0032-0038].; Claim 12: wherein the micro-total analysis system the first electrode on the first base substrate, and [[a]] the  second electrode on the second base substrate, the second electrode is insulated from the first electrode, the first electrode and the second electrode are configured to drive the liquid to be detected in a first period, [0022], Figure 13, [0062], and configured to output a capacitance signal between the first electrode and the second electrode in a second period, [0038], and the first electrode and the second electrode constitute the capacitive sensor, Figure 2.; Claim 14: wherein the micro-total analysis system according to claim 8, wherein the sensor group comprises at least two different types of sensors, a same type of sensors comprises a plurality of sensors, and the plurality of sensors of the same type are arranged uniformly, [0046].; and Claim 21: wherein the micro-total analysis system according to claim 1, wherein the plurality of first sub-electrodes are arranged in an array in a row direction and in a column direction; the second electrode comprises a plurality of second sub-electrodes insulated from each other, an orthographic projection of each of the plurality of second sub- electrodes on the first base substrate overlaps with an orthographic projection of a row of the first sub-electrodes on the first base substrate, the plurality of second sub- electrodes are arranged in the column direction, and each of the plurality of second sub- electrodes extends in the row direction, CHANG Figure 5 and 12, electrodes 540.
Applicant’s invention is drawn towards a method. 
Regarding Claim 15, the CHANG discloses a micro-total analysis method, abstract, comprising: accommodating a liquid to be detected in a microfluidic device, Figure 2, [0022], droplet 202 in system 200, Figure 13; forming a first light irradiated to the microfluidic device, Figure 8, [0044]; and detecting the liquid to be detected and outputting a detection signal to obtain detection information, [0046], Figure 13, [0062], wherein the microfluidic device comprises a first base substrate and a second base substrate opposite to each other, the detection unit is located on a side of the first base substrate close to the second base substrate or on a side of the first base substrate away from the second base substrate, and the optical unit is located on a side of the second base substrate away from the first base substrate, Figure 2, substrates 204/214, [0023, 0024], Figure 5 and 6, [0037-0042], wherein the microfluidic device comprises a first electrode located on the side of the first base substrate close to the second base substrate, Figure 2, and a second electrode located on a side of the second base substrate close to the first base substrate, Figure 2, electrodes 216/208, the first electrode comprises a plurality of first sub-electrodes insulated from each other, each of the plurality of first sub-electrodes is connected with a first thin film transistor, Figure 5, [0038]. 
The CHANG reference discloses the claimed invention, but is silent in regard to an orthographic projection of the optical unit on the first base substrate overlaps with an orthographic projection of the first electrode on the first base substrate. 
The WINGER reference discloses a micro-total analysis system, Figure 12, comprising: a microfluidic device, Figure 12, detection system 1200, [0167], configured to accommodate a liquid to be detected, Figure 12, droplets 1232a-c, [0167, 0173]; an optical unit configured to from a first light irradiated to the microfluidic device, Figure 12, light emitting diodes 1214a-c, [0168]; and a detection unit configured to detect the liquid to be detected and output a detection signal to obtain detection information, Figure 12, photodetectors 1216a-c, [0168], wherein the microfluidic device comprises a first base substrate and a second base substrate opposite to each other, Figure 12, substrate 1220/1222, [0169], the detection unit is located on a side of the first base substrate close to the second base substrate or on a side of the first base substrate away from the second base substrate, Figure 12, photodetector 1216a-c is away from substrate 1220, wherein the microfluidic device comprises an electrode located on a side of the first base substrate, Figure 12, electrode 1228, [0169], wherein an orthographic projection of the optical unit on the first base substrate overlaps with an orthographic projection of the first electrode on the first base substrate, Figure 12.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the CHANG reference with the orientation of an orthographic projection of the optical unit on the first base substrate overlaps with an orthographic projection of the first electrode on the first base substrate as taught by WINGER so that certain droplet operations involving the electrode is within the imaging field to capture images that may be emitted, [0170, 0172].
Additional Disclosures Included are: Claim 16: wherein the micro-total analysis method according to claim 15, wherein the liquid to be detected generates fluorescence under excitation of the first light, and the detection unit is irradiated with the fluorescence and outputs the detection signal according to the fluorescence, [0065].; Claim 17: wherein the micro-total analysis method according to claim 15, wherein the microfluidic device comprises a first electrode on a side of a first base substrate close to a second base substrate and a second electrode on a side of the second base substrate close to the first base substrate, the second electrode is insulated from the first electrode, the first base substrate and the second base substrate are opposite to each other, driving and capacitance detection are performed in a time-division mode, Figure 2, substrates 204/214, [0023, 0024], Figure 5 and 6, [0037-0042]; and the micro-total analysis method comprises: driving the liquid to move by using the first electrode and the second electrode in a first period, [0022], Figure 13, [0062]; and outputting a capacitance signal between the first electrode and the second electrode in a second period, [0038].; Claim 18: wherein the micro-total analysis method according to claim 17, wherein, in the first period, a common signal is input to the second electrode Claim 19: wherein the micro-total analysis method according to claim [[17]] 18, comprising a plurality of time spans, wherein each of the plurality of time spans comprises the first period and the second period, and the first driving signal input to the first electrode in a subsequent time span is adjusted in real time according to the result of the capacitance detection in a previous time span that before the subsequent time span, [0063-0065].; and Claim 20: wherein the micro-total analysis method according to claim 18,wherein the first driving signal has a frequency greater than a resonance frequency of the droplet and less than a charging frequency of the microfluidic device, CHANG [0064-0065].
Regarding Claim 6, the CHANG reference discloses the claimed invention, including a grating, which comprises a first grating, Claim 20, [0045], Figure 8B, but is silent in regards to a second grating portion. 
While CHANG discloses an embodiment with only a first grating portion, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the number of gratings to include a second grating portion in the system, a mere duplication of parts has no patentable significance as it is expected that a second grating of a different feature modifies the wavelength or intensity, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding Claim 13, the CHANGE reference discloses the claimed invention, including a first electrode connected to a thin film transistor and a second electrode comprises a plurality of second sub-electrodes insulated from each other, and each of the second sub-electrodes and a corresponding one of the sub- portions have an overlapping portion in a direction perpendicular to the first base substrate, Figure 2, [0024, 0028-0030, 0038], but is silent in regards to the first 
While CHANG discloses a first electrode, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the first electrode to comprise a plurality of sub-portions insulated from each other, each of the plurality of sub-portions comprises a plurality of first sub- electrodes insulated from each other, each of the plurality of first sub-electrodes is connected with a first thin film transistor as seen with the second electrodes since a mere duplication of parts has no patentable significance as it is expected if there are sub-electrodes, each electrodes can be selected in any combination for applying voltage the droplet can be manipulated and transported in various ways, [0025], In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797